


Exhibit 10.15


NEW BANK JOINDER AGREEMENT


NEW BANK JOINDER AGREEMENT, dated as of May 27, 2011 (as it may be amended,
supplemented or otherwise modified from time to time, this "Agreement"), among
SUNPOWER CORPORATION, a Delaware corporation (the "Company"), DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent and as Issuing Bank (in such
capacities, respectively, the "Administrative Agent" and the "Issuing Bank"),
and Credit Agricole Corporate and Investment Bank, as a new Bank (the "New
Bank").


Reference is made to the Letter of Credit Facility Agreement dated as of April
12, 2010 among the Company, the Subsidiary Guarantors, the Subsidiary Applicants
parties thereto from time to time, the Banks parties thereto from time to time,
the Issuing Bank, and the Administrative Agent (as it may be amended,
supplemented or otherwise modified from time to time, the "Facility Agreement").
Unless the context requires otherwise, terms used herein as defined terms and
not otherwise defined herein shall have the meanings given thereto in the
Facility Agreement.
Pursuant to Section 2.04(b) of the Facility Agreement, (a) the Company desires
to add the New Bank as a "Bank" under the Facility Agreement with a Commitment
Amount of $25,000,000, (b) the New Bank desires to become a "Bank" under the
Facility Agreement with a Commitment Amount of $25,000,000, and (c) each of the
Administrative Agent and the Issuing Bank desires to approve the New Bank as a
"Bank" under the Facility Agreement with a Commitment Amount of $25,000,000.
Accordingly, and for other good and lawful consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.In accordance with Section 2.04(b) of the Facility Agreement, the New Bank,
the Company, the Issuing Bank, and the Administrative Agent hereby agree that,
effective as of the date hereof, the New Bank shall be a "Bank" under the
Facility Agreement with a Commitment Amount of $25,000,000.


2.The New Bank (a) represents and warrants to the Company and each of the
Secured Parties that (i) it has full power and authority to execute and deliver
this Agreement and that this Agreement has been duly authorized, executed and
delivered by it and constitutes a valid and legally binding agreement,
enforceable in accordance with its terms, and (ii) there is no provision of law,
statute, regulation, rule, order, injunction, decree, writ or judgment, no
provision of its organizational documents and no provision of any mortgage,
indenture, contract or agreement binding on it or affecting its properties,
which would prohibit, conflict with or in any way prevent its execution,
delivery, or performance of the terms of this Agreement; (b) confirms that it
has received a copy of the Facility Agreement and the other Loan Documents and
such other documents and information as it has deemed appropriate to make its
own decision to enter into this Agreement and become a party to the Facility
Agreement; and (c) agrees that it will be bound by the provisions of and will
perform in accordance with their terms all of the obligations which by the terms
of the Facility Agreement or any other Loan Document are required to be
performed by it as a Bank.


3.The Company represents and warrants to each of the Secured Parties that (a) it
has full power and authority to execute and deliver this Agreement and that this
Agreement has been duly authorized, executed and delivered by it and constitutes
a valid and legally binding agreement, enforceable in accordance with its terms,
and (b) there is no provision of law, statute, regulation, rule, order,
injunction, decree, writ or judgment, no provision of its organizational
documents and no provision of any mortgage, Default or Event of Default has
occurred and is continuing immediately after giving effect to the execution and
delivery of this Agreement.



--------------------------------------------------------------------------------






4.The Company represents and warrants to the New Bank and each of the Secured
Parties that no Default or Event of Default has occurred and is continuing
immediately after giving effect to the execution and delivery of this Agreement.


5.This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one agreement. This
Agreement shall become effective when the Administrative Agent shall have
received counterparts of this Agreement that bear the signatures of the New
Bank, the Company, the Issuing Bank, and the Administrative Agent. Delivery of
an executed counterpart of a signature page of this Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


6.Each of the New Bank and the Company, respectively, agrees to furnish to the
Administrative Agent and the Issuing Bank such information as the Administrative
Agent or the Issuing Bank shall reasonably request in connection with the New
Bank or the Company, respectively.


7.Except as expressly supplemented hereby, the Facility Agreement shall remain
in full force and effect.


8.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


9.If any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in any other
Loan Document shall not in any way be affected or impaired.


10.All communications and notices hereunder shall be in writing and given as
provided in Section 9.02 of the Facility Agreement. All communications and
notices hereunder to the New Bank shall be given to it at the address set forth
opposite its signature hereto.


11.Neither this Agreement nor any provision hereof may be waived, amended, or
modified except as provided in Section 9.01 of the Facility Agreement.


12.The Company agrees to reimburse the Administrative Agent and the Issuing Bank
for their reasonable expenses incurred in connection with this Agreement,
including the reasonable fees, disbursements, and other charges of counsel.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
New Bank Joinder Agreement as of May 27, 2011.




Address:
Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York NY 10006


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By: __/s/ Laure Duvernay________________
Name: Laure Duvernay
Title: Vice President
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


By: __/s/ Thibault Berger________________
Name: Thibault Berger
Title: Vice President


[Signature Page to New Bank Joinder Agreement]

--------------------------------------------------------------------------------






SUNPOWER CORPORATION


By: __/s/ Dennis Arriola______________
Name: Dennis Arriola
Title: EVP & CFO
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as Issuing Bank


By: __/s/ Ross Levitsky_______________
Name: Ross Levitsky
Title: Managing Director


By: __/s/Wolfgang Winter_____________
Name: Wolfgang Winter
Title: Managing Director




[Signature Page to New Bank Joinder Agreement]